Title: To Thomas Jefferson from John Wright, 20 February 1801
From: Wright, John
To: Jefferson, Thomas



Sir
Philadelphia Febry 20 1801

Having lately arrived in this City with the view of erecting sundry patent Machines to facilitate the business of agriculture, I take the liberty of addressing you for the purpose of knowing, whether you will be pleased to accept of one, to cut straw upon a principle different from Any now in use—. If this offir should be accepted, I will with pleasure forward the machine to any place you direct—
I am Sir with great respect Your humble Servt

John Wright

